Citation Nr: 1443299	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for varicose veins of the left leg, prior to April 20, 2009, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran had active service from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for left leg varicose veins and assigned a 0 percent rating effective May 24, 2006.  The matter has since been transferred to the RO in Montgomery, Alabama.

An additional rating decision in May 2009 increased the Veteran's rating to 10 percent effective April 20, 2009.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in April 2011.  A copy of the hearing transcript is of record.  The claim was then remanded by the Board in March 2014 for additional development, and now returns for further appellate review.

The Veteran's appeal has been adjudicated through the Veterans Benefits Management System (VBMS).

The issue of entitlement to nerve damage of the left leg has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred this issue in March 2014.  However, it does not appear that any further action has been taken since that time.  Therefore, the Board again REFERS the issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  Prior to May 1, 2014, the Veteran's left leg varicose veins have been manifested by intermittent edema and aching.

2.  From May 1, 2014, the Veteran's left leg varicose veins have been manifested by persistent edema.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for left leg varicose veins have been met prior to April 20, 2009, but the criteria for a 20 percent rating have not been met prior to May 1, 2014.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2013).

2.  The criteria for a 20 percent rating for left leg varicose veins have been met from May 1, 2014.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a November 2008 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, lay statements, and hearing transcript have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the condition on appeal.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the Veteran's VA records and a new examination have been obtained, the Board's March 2014 remand directives have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).
II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's left leg varicose veins are rated under Diagnostic Code 7120.  He is assigned a 0 percent rating prior to April 20, 2009, and a 10 percent rating thereafter.

Asymptomatic palpable or visible varicose veins warrant a 0 percent rating.  Symptoms of intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, warrants a 10 percent rating.  With persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, varicose veins warrant a 20 percent rating. Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations, warrant a 40 percent rating.  With persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, varicose veins warrant a 60 percent rating.  Varicose veins with massive board-like edema with constant pain at rest are to be rated 100 percent disabling. These evaluations are for involvement of a single extremity.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Utilizing these criteria, the Board finds that a 10 percent rating for left leg varicose veins is warranted prior to April 20, 2009.  During a December 2006 VA examination, the Veteran reported swelling in his left leg relieved by sitting in a recliner daily.  He was still able to exercise, but only for about 20 minutes.  The Board notes that the Veteran is competent to report swelling in his leg.  Additional records dated March 2007 reflect objective findings of edema.  While previous VA records from December 2005 and March 2006 reflect no edema, the 10 percent rating under Diagnostic Code 7120 contemplates intermittent edema, which is established by the Veteran's statements in December 2006 and the objective findings in March 2007.

An initial rating higher than 10 percent is not warranted prior April 20, 2009, or from that date to April 30, 2014.  The higher 20 percent rating requires a finding of persistent edema, with or without stasis pigmentation or eczema, which has not been demonstrated during this period.  Records dated February 2008 and March 2009 reflect negative findings of lower extremity edema.  An April 2009 VA examination indicates history of edema, but not persistent edema.  No edema was evident on physical examination.  Additional records dated May 2009, February 2010, October 2010, September 2011, August 2012, and March 2013 all indicate negative findings for lower extremity edema.

However, during May 2014 VA examination, the examiner noted persistent edema, and constant pain at rest, associated with the Veteran's left leg varicose veins.  Therefore, the 20 percent criteria have been met from May 1, 2014, the date of the VA examination.  A higher 40 percent rating is not warranted, as the evidence does not show that the Veteran's condition has been manifested by eczema or stasis pigmentation at any point during the appeal period.  The April 2009 and May 2014 VA examinations noted no such findings.  Notably, the exact onset of the Veteran's level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for this higher 20 percent rating is May 1, 2014, the date of the VA examination.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the left leg varicose veins with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The aching and fatigue associated with his condition, as well as the edema (occurring intermittently or persistently) is expressly contemplated by the rating schedule, which also allows for higher ratings based on additional symptoms of stasis pigmentation or eczema which have not been demonstrated in this case.  Notably, the Veteran has reported numbness and other symptoms associated with an alleged nerve condition.  However, the Board has referred that issue to the AOJ as a separate claim, and notes that the rating schedule allows for nerve conditions of the lower extremities.  See 38 C.F.R. § 4.124a.  There is no indication that the Veteran's varicose veins specifically result in any other symptoms which fall so far outside the rating schedule as to render its application inadequate.


ORDER

An initial 10 percent rating for left leg varicose veins, prior to April 20, 2009, is granted.

An initial rating higher than 10 percent for left leg varicose veins is denied from April 20, 2009, to April 30, 2014.

An initial 20 percent rating for left leg varicose veins is granted from May 1, 2014.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


